The Court.
In this cause, the plaintiff brought his action in a Justice’s Court to recover various articles of personal property, the aggregate value of which, as averred in the complaint, amounted to $319. The prayer of the complaint was: “1. For the possession of said goods, or for $299 in case possession cannot be had; 2. For $150 damages for the detention thereof, and the costs of the action.”
The cause came on to be tried, when the defendant moved that the cause be dismissed on the ground that the demands of the plaintiff exceeded the jurisdiction of the court.
The Justice’s Court dismissed the action.
The plaintiff then took an appeal to the Superior Court above named on questions of law and fact.
The Superior Court, against the objection of defendant, proceeded to try the case; he did try it, and rendered a judgment for the plaintiff.
The value of the property having been averred in the complaint to be $319, for which possession was asked, neither the Justice’s Court nor the Superior Court on appeal had jurisdiction of the action.
The judgment of the Superior Court must be annulled and quashed.
So ordered.